 



Exhibit 10.5.9
(LOGO) [f17394f1739400.gif]
Calpine Corporation U.S. Severance Program
Purpose
The purpose of the Calpine Corporation U.S. Severance Program (“Program”) is to
provide regular U.S. employees who are laid-off as a result of a reduction in
workforce or restructuring activities (“Qualifying Event”) in Calpine
Corporation, and all its U.S. subsidiaries (collectively “the Company”), with
separation pay and either outplacement benefits or a COBRA premium subsidy
(collectively, “Severance Benefits”) in order to assist them with the transition
out of the Company. This Program is intended to be an “employee welfare benefit
plan” as defined in ERISA. The Program is not intended to be a pension plan
under section 3(2)(A) of ERISA and shall be maintained and administered so as
not to be such a plan. This Program is intended to provide separation pay,
within the limits described in Proposed Treasury Regulation
§1.409A-1(b)(9)(iii), upon an actual involuntary separation from service and is
not intended to be a “nonqualified deferred compensation plan” within the
meaning of Internal Revenue Code §409A(d)(1).
Eligibility
A regular employee who receives written notice from the Company that he or she
is being terminated due to a Qualifying Event and is eligible to participate in
this Program (an “Eligible Employee”), will be eligible for Severance Benefits.
Notwithstanding anything to the contrary in this program, the following
employees shall not be eligible to participate in the Program: (i) any
non-exempt construction project employee; (ii) any employee currently on an
unpaid personal leave of absence for longer than ninety (90) days duration;
(iii) any employee refusing a substantially equivalent position in the same
geographic area within Calpine (including an offer of such as a function of a
divestiture/sale transaction); (iv) any employee whose participation is
specifically excluded in their an employment offer; and (v) any employee with a
written employment agreement. Furthermore, an employee will not be eligible for
Severance Benefits if the Plan Administrator, in its sole discretion, determines
that the employee’s termination is caused by any reason other than written
notice of termination due to a Qualifying Event, including, but not limited to
resignation for any reason (even if the employee felt compelled to resign),
retirement, death, disability, or discharge for deficient performance or
misconduct.
An Eligible Employee will remain eligible for Severance Benefits under the
Program so long as the Eligible Employee continues to satisfy the Company’s
reasonable requests, such as aiding in the location of files, preparing
accounting records, returning all Company property in the employee’s possession,
and repaying any amounts the employee owes the Company. Severance Benefits to an
Eligible Employee shall cease if the Plan Administrator, in its sole discretion,
determines that the Eligible Employee has failed to comply with the Company’s
reasonable requests.



--------------------------------------------------------------------------------



 



Page 2

Termination and Payment Procedures
Employment will be terminated on the date an employee is formally notified of
lay-off (“Termination Date”), unless the Eligible Employee was notified of the
lay-off on or around February 1, 2006, in which case the special circumstances
described in the following paragraph may apply. Note, the Company may specify a
Termination Date later than the date on which an employee is formally notified
of layoff.
Special Circumstance Applicable only to Employees Notified of Lay-off on or
around February 1, 2006
Upon notification of lay-off, the employee will be placed on paid administrative
leave until his/her termination date. Severance Benefits will be offset by
salary paid during the paid administrative leave and the duration of the COBRA
premium subsidy, if selected, will be reduced by the period of the paid
administrative leave.
An Eligible Employee will not receive any Severance Benefits until the Eligible
Employee delivers, at a time acceptable to the Plan Administrator, an executed
severance agreement and release, both in a form satisfactory to the Plan
Administrator. Any Eligible Employee, regardless of the date on which the
employee becomes eligible, who does not deliver an executed severance agreement
and release is not entitled to receive any Severance Benefits.
Severance Benefits
Eligible Employees, whom the Plan Administrator, in its sole discretion,
determines have satisfied all of the Program requirements for Severance Benefits
will receive Separation Pay and a choice of either Outplacement Services or
COBRA premium subsidies, all as described below.
Separation Pay
Separation pay under this Program shall be paid in the form of salary
continuation (less applicable withholdings) for the period determined from the
Severance Period Table, below, and shall be based on an Eligible Employee’s
established rate of base pay as of the Termination Date.
The Choice of Outplacement Services or COBRA Premium Subsidy
Severance Benefits will include the choice between Outplacement Services or
Company subsidized COBRA premiums. Eligible Employees select here indicated on
the severance agreement and release. If selected, Outplacement Services will be
provided in accordance with the Company’s existing outplacement program for the
period indicated on the Severance Period Table, below. If selected, the COBRA
premium subsidy will be paid for the period indicated on the Severance Period
Table, below. Except as noted in this paragraph, the duration of the COBRA
premium is deemed to begin on the Eligible Employee’s Termination Date. With
respect to Eligible Employees notified of lay-off on or about February 1, 2006,
the COBRA premium subsidy period shall be reduced by the period of
administrative leave. COBRA generally provides employees with the option to
select continued participation in the



--------------------------------------------------------------------------------



 



Page 3

Company’s medical, dental and vision plans and to continue the services of
Calpine’s Employee Assistance Program (EAP) and the Health Care Flexible
Spending Plan.
NOTE: The COBRA premium subsidy and the outplacement services may be taxable in
the year received. Eligible Employees should consult their tax advisers to
determine the extent of their tax liability, if any. Additional information
regarding COBRA will be provided under separate cover.
SEVERANCE PERIOD TABLE

              Employee       COBRA Premium Subsidy     Level   Salary
Continuation   Option   Outplacement Option
EVP/SVPs
  Up to 39 weeks base salary continuation*   Up to 39 weeks COBRA premium
subsidy   24 hours of Home Based Transition services
 
           
VPs
  26 weeks base salary continuation   26 weeks COBRA premium subsidy   20 hours
of Home Based Transition services
 
           
Directors and Managers
  17 weeks base salary continuation   17 weeks COBRA premium subsidy   16 hours
of Home Based Transition services
 
           
All Others
  2 weeks per full year of service (based on service date)** with a minimum of
4 weeks and up to a maximum of 12 weeks base salary continuation   12 weeks
COBRA premium subsidy   12 hours of Home Based Transition services

 

*   An EVP/SVP should notify the Company upon procurement of external
employment. The duration of Severance Benefits shall not exceed 26 weeks for any
such employee who finds external employment within 26 weeks of termination. If
an EVP/SVP finds employment after receiving 26 weeks of Severance Benefits, but
prior to receiving 39 weeks of Severance Benefits, Severance Benefits shall be
terminated as of the hire date with the new employer. If any EVP/SVP continues
to receive Severance Benefits after that date, such payments shall be repayable
to the Company and prior to repayment be deemed held by the EVP/SVP in
constructive trust for the Company. Also, in accordance with section 503(c)(2)
of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 and the
Company’s Severance Motion granted by the Bankruptcy Court on March 1, 2006, any
severance payment made to an Eligible Employee may not be greater than ten times
the mean severance payment made to non-management employees (VPs and below)
during the same calendar year.

If Company rehires an employee during the period of severance salary
continuation, Severance Benefits shall cease on the date of rehire and the
employee would be placed back on active pay status. For purposes of determining
any future severance benefits, whether under this plan or otherwise, an employee
who is rehired after receiving Severance Benefits shall not receive credit for
any service prior to the rehire date for which Severance Benefits were actually
received.
Plan Administration
          The Company is the Plan Administrator and is a named fiduciary, within
the meaning of ERISA §§3(16)(A) and 402. The Plan Administrator shall have full
discretionary



--------------------------------------------------------------------------------



 



Page 4

authority to administer and interpret the Program, including discretionary
authority to determine eligibility for participation and for benefits under the
terms of the Program. The Plan Administrator’s duties under the Program, which
shall be carried out through its officers and employees, acting on behalf of and
in the name of the Company in their capacities as officers and employees and not
as individual fiduciaries, shall include the following:
A. Benefit Determinations. The Plan Administrator shall have the final
discretionary authority in determining claims for Severance Benefits including,
but not limited to, determining eligibility to participate, determining whether
and to what extent Severance Benefits are provided by the Program and
authorizing payment of benefits.
B. Appointments. The Plan Administrator shall engage individuals or entities to
perform such legal, actuarial, accounting and other professional and clerical
services as may be necessary or proper, and to terminate the services of these
individuals or entities upon such notice as the Plan Administrator, in its sole
discretion, deems reasonable and prudent.
C. Rules. The Plan Administrator shall make and publish such rules for
administration of the Program as are deemed necessary or appropriate.
D. Reports. The Plan Administrator shall supply information and reports to the
Internal Revenue Service, Department of Labor and Eligible Employees, including
the filing of annual reports, and the furnishing summary plan descriptions.
E. Corrections. The Plan Administrator shall correct any error or
miscalculation, to the extent practical.
F. Claims Procedure. The Plan Administrator shall participate in the claims
procedure for Severance Benefits described below.
G. Compliance with Applicable Laws. The Plan Administrator shall have final
discretionary authority in determining claims for violation of applicable
employment laws, specifically including federal state or local laws applicable
laws prohibiting discrimination on the basis of race, color, religion, sex, age,
national origin, marital status or physical or mental handicap unrelated in
nature and extent so as to reasonably preclude the performance of employment.
          Binding Effect of Determinations. Any final determination by a named
fiduciary or its delegate will be binding and conclusive upon all persons.
          Drafting Errors. If, due to errors in drafting, any Program provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole discretion, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator and all Program
fiduciaries in a fashion consistent with its intent, as determined in the sole
discretion of the Plan Administrator. The Plan Administrator shall amend the
Program retroactively to cure any such ambiguity.



--------------------------------------------------------------------------------



 



Page 5

          Fiduciary Disclosure Authority. No Program fiduciary shall have the
authority to answer questions about any pending or final business decision of
the Company or any affiliate that has not been officially announced, to make
disclosures about such matters, or even to discuss them, and no person shall
rely on any unauthorized, unofficial disclosure. Thus, before a decision is
officially announced, no fiduciary is authorized to tell any person, for
example, that he or she will or will not be laid off or that the Company will or
will not offer exit incentives in the future. Nothing in this subsection shall
preclude any fiduciary from fully participating in the consideration, making, or
official announcement of any business decision.
Claims Procedures
     Claims Regarding Eligibility to Participate and Payment of Severance
Benefits. All claims relating to an individual’s eligibility to participate in
the Program, the payment of Severance Benefits or a violation of applicable laws
shall be handled in accordance with this section.
     In general, Eligible Employees shall receive Severance Benefits after
returning an executed severance agreement and release in a form and at a time
acceptable to the Plan Administrator. Any other individual claiming eligibility
to participate in the Program or having a claim regarding a Severance Benefit or
violation of applicable laws must complete and file a claim or an application
for benefits with the Plan Administrator pursuant to procedures established by
the Plan Administrator. Pursuant to its discretionary authority to administer
and interpret the Program and to determine eligibility for benefits under the
terms of the Program, the Plan Administrator will review all claims and
applications for Severance Benefits.
     If any such claim is wholly or partially denied, Plan Administrator will
notify such person of its decision in writing. Such notification will contain
(i) specific reasons for the denial, (ii) specific reference to pertinent
Program provisions on which the denial is based, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within ninety (90) days
after the claim is received by Plan Administrator (or within one hundred eighty
(180) days, if special circumstances require an extension of time for processing
the claim, and if written notice of such extension and circumstances is given to
such person within the initial ninety (90) day period).
     Within sixty (60) days after the date on which a person receives a written
notice of a denied claim, such person (or his or her duly authorized
representative) may file a written request with Plan Administrator for an appeal
of his denied claim and of pertinent documents. The request should include:

  •   A description of the claim sufficient to identify the claim;     •   A
summary of all the reasons why the person believes the benefits should be paid,
including any documents, records or other information relating to or that
support the claim; and     •   Any issues or comments that the person thinks are
pertinent to the claim.



--------------------------------------------------------------------------------



 



Page 6

     During the time limit for requesting an appeal, upon request and free of
charge, the person will be given reasonable access to, and copies of, all
documents, records and other information (other than legally or medically
privileged documents) relevant to the claim for benefits.
     The Plan Administrator will notify such person of its decision in writing.
The decision on appeal will be made within sixty (60) days after the request for
an appeal is received by Plan Administrator (or within one hundred twenty
(120) days, if special circumstances require an extension of time for processing
the request, such as an election by Plan Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial sixty (60) day period). If the original denial is upheld in
whole or in part, the notification contain specific reasons for the decision as
well as specific references to pertinent Program provisions on which the denial
is based. It will also contain a statement that the person will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information (other than legally or medically
privileged documents) relevant to the claim for benefits, and a statement
describing any voluntary appeal procedures offered by the Program and the right
to bring an action under Section 502(a) of ERISA following an adverse
determination after completion of all levels of appeal required by the Program.
          Time Limits. All claims for Plan Severance Benefits must be filed no
later than one year following the date on which an individual ceased to be an
employee. Any claim not made within the applicable time limit shall be waived.
          Exhaustion of Remedies. Any claimant must exhaust these claims
procedures prior to pursuing any other remedy.
Amendment And Termination
          The Program may be amended or terminated at any time, in the sole
discretion of the Company, as plan sponsor, by a written instrument signed by an
authorized Company employee.
Relation to Other Calpine Programs
     The amount and duration of Severance Benefits payable to employees shall be
determined exclusively under this Program, and no employee shall be entitled to
any severance benefits except as specifically authorized by this Program or as
provided in a written employment agreement. The Company shall have no
responsibility to provide any benefits in excess of amounts described in this
Program.
     In general, an Eligible Employee’s participation in any other program or
arrangement will terminate in accordance with the terms of the individual
program or arrangement. Solely for the purpose of information and clarification,
but without incorporating any other benefits into this Program, the Company
maintains the following additional programs or arrangements, and



--------------------------------------------------------------------------------



 



Page 7

the terms of each individual programs or arrangement listed below (and not this
Program) will govern the impact of a lay-off. No inference should be drawn about
the impact of any lay-off on any arrangement not listed below.
Annual Bonus (MIP/BUIP/O&M Hourly Bonus Program)
Employees notified of lay-off prior to an annual bonus pay-out date, will not be
eligible to receive an annual bonus, full or prorated, for the prior or current
year under Calpine’s Management Incentive Plan, a Business Unit Incentive Plan,
the O&M Hourly Bonus Program or other incentive plans that may be approved and
implemented during the Company’s Chapter 11 bankruptcy proceedings.
Disability/PTO
Employees notified of lay-off shall not be eligible to participate in the
Company’s disability programs or paid time off programs.
Cash-Out of Accrued, But Unused Vacation Hours
Vacation cash-out will be capped at the number of hours an employee would accrue
over a one (1) year period. For example, if an employee is eligible to accrue up
to three (3) weeks of vacation per year, then a maximum of three (3) weeks of
accrued but unused vacation hours will be cashed-out on an employee’s
termination date. Any vacation hours in excess of this cap will be an unsecured
claim against the Company as part of its Chapter 11 bankruptcy proceedings.
Stock Options
On the termination date, all vesting of stock options will stop. Employees will
have up to three (3) months after the termination date to exercise all vested
options.
Service Anniversary Awards
Employees with an anniversary date prior to the date they are notified of
lay-off will be eligible to receive their service anniversary award.
On-Going Education Reimbursement
Employees who are currently enrolled in Calpine’s Education Reimbursement
Program will continue to be reimbursed for courses for which they have already
received approval (and have already began attending) before their termination
date. This applies only to coursework in progress (reimbursement will not be
given for coursework started after employee’s termination date, even if approval
for it was received prior to termination date). Tuition previously reimbursed by
the Company will not be subject to the payback provision in the event of a
reduction in workforce.
Scholarship Program



--------------------------------------------------------------------------------



 



Page 8

The Company will honor any current year scholarships awarded to the children of
employees being terminated due to lay-off.
Relocation
The Company will honor expenses associated with an employee’s current/in-process
relocations. Relocation assistance previously paid by the Company will not be
subject to the payback provision in the event of a reduction in workforce.
ERISA Rights
ERISA ADMINISTRATIVE FACTS AND STATEMENT OF ERISA RIGHTS

     
Name of Plan:
  Calpine Corporation U.S. Severance Program
 
   
Plan Number:
  510
 
   
Type of Plan:
  Welfare plan providing severance benefits. This plan is subject to the
Employee Retirement Income Security Act of 1974, as amended (ERISA), and is
intended to comply with all other applicable federal and state laws.
 
   
Plan Year:
  January 1 through December 31
 
   
Plan Sponsor:
  Calpine Corporation
 
  50 West San Fernando Street
 
  San Jose, CA 95113
 
   
EIN:
  77-0212977
 
   
Plan Administrator and
  Calpine Corporation
Agent for Legal Process:
  c/oVice President of Human Resources
 
   
Source of Contributions:
  Benefits are paid from Employer assets.
 
   
Benefit Payment:
  Benefit payments are administered in accordance with the provisions of the
Plan.
 
   
Funding Medium:
  Benefits are self-funded by Calpine Corporation
 
   
Trustee:
  None
 
   
Type of Administration:
  The Program will be administered by the plan sponsor for the exclusive purpose
of providing to participants severance benefits in accordance with the
provisions of the Program.



--------------------------------------------------------------------------------



 



Page 9

The following statement of ERISA rights is required by federal law and
regulation:
As a participant in the Calpine Corporation U.S. Severance Program, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants will be
entitled to:
Receive Information About Your Plan and Benefits

  •   Examine, without charge, at the plan administrator’s office and at other
specified locations, all documents governing the plan, including a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.     •   Obtain, upon written request to the
plan administrator, copies of documents governing the operation of the plan,
including updated summary plan description. The administrator may make a
reasonable charge for the copies.     •   Receive a summary of the plan’s annual
financial report. The plan administrator is required by law to furnish each
participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court



--------------------------------------------------------------------------------



 



Page 10

may order the person you have sued to pay these costs and fees. If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.
Assistance with Your Questions
If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 